Citation Nr: 0003793	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-04 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) schedular 
rating for meatal stenosis.

2.  Entitlement to an increased schedular rating for 
prostatitis, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to February 
1959.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied an increased rating for the meatal 
stenosis in July 1997.  The veteran duly appealed that 
decision to the Board of Veterans' Appeals (the Board).  

The RO also denied a compensable rating for prostatitis in 
its July 1997 decision.  The veteran filed a notice of 
disagreement and was issued a Statement of the Case.  In July 
1998, the RO increased the veteran's disability rating for 
his prostatitis to 40 percent.  The veteran filed a 
substantive appeal (VA Form 9) in August 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Accordingly, the issue of entitlement to an increased 
disability rating for prostatitis remains in appellate status 
and will be addressed below.

The veteran applied for a total rating based upon individual 
unemployability due to service-connected disability in August 
1998, and the RO denied such claim that month and then 
notified the veteran of its decision and of his right to 
appeal it within one year thereof.  There is no substantive 
appeal of record.  In August 1999, the RO denied the 
veteran's claim of entitlement to service connection for 
prostate cancer, claimed as secondary to his service-
connected prostatitis.  To the Board's knowledge, that issues 
has not been appealed.  Accordingly, the Board has no 
jurisdiction over those matters.



FINDINGS OF FACT

1.  The veteran's service-connected meatal stricture causes 
recurrent balanitis but does not cause urine leakage, 
frequency, colic, stone formation or loss of erectile power, 
and it does not require dilatation every two to three months.  

2.  The veteran's prostatitis causes voiding dysfunction and 
he takes medication for benign prostatic hypertrophy.  No 
urine leakage or urinary or stress incontinence has been 
reported.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) schedular 
rating for meatal stenosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, 
Diagnostic Codes 7509, 7511, 7518, 7522 (1999).  

2.  The criteria for a schedular disability rating in excess 
of 40 percent for prostatitis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§  4.115a, 4.115b, Diagnostic Code 7527 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will set forth a joint 
factual background.  It will then set forth law and 
regulations common to both claims.  Thereafter, separate 
analysis of each claim will ensue.  

Factual background

A March 1995 private medical record indicates that cystoscopy 
in January 1995 was negative for stricture.  

On private medical evaluation in September 1996, the veteran 
advised the physician that he had a history of stricture and 
that he would get up six times per night.  Clinically, he had 
a slight redness over the head of his penis, and the prostate 
was about 50 percent enlarged.  The impression was recurrent 
balanitis.  VA urinalysis in September 1996 revealed trace 
blood.  

On VA evaluation in October 1996, the veteran complained of 
recurrent urethral stricture and he brought with him an 
outside laboratory study which indicated that urinalysis was 
negative.  He reported that his last cystoscopy was normal, 
but that he still had a lot of trouble urinating, and that he 
had nocturia four to five times per night.  Clinically, his 
prostate had 2+ enlargement and it was nontender.  

On VA urology consultation in December 1996, the veteran 
reported nocturia times five or six, urgency, hesitancy, 
decreased stream, dribbling, and poor emptying, but no day 
frequency or decreased stream in the day.  He also reported 
pain on ejaculation.  It was noted that urinalysis from 
October 1996 was negative.  Clinically, there was no 
balanitis.  The prostate was prominent bilaterally, with 
sulci, and possibly increased firmness.  It was nontender.  
Urethral stricture was assessed.  Cystoscopy was scheduled.  

VA cystoscopy for urethral stricture in December 1996 
revealed that there was 1+ trabeculation of the bladder.  The 
urethra exhibited stricture.  The stricture was dilated with 
a cystoscopic instrument.  The diagnosis was urethral 
stricture.  

On VA genitourinary follow-up evaluation in January 1997, the 
veteran reported feeling lousy and having increased nocturia 
and dysuria as well as hesitancy and incomplete emptying.  It 
was noted that a urine culture produced no growth times 
three.  Increased prazosin (treats benign prostatic 
hypertrophy) was prescribed.  

On VA genitourinary evaluation in March 1997, the veteran 
complained of nocturia, hesitancy, dribbling, and poor 
emptying.  The assessments were possible prostatitis, and 
bladder outlet obstruction.  Bilateral prostatic needle 
biopsies by VA in April 1997 revealed prostatic hyperplasia.  

In August 1998, the veteran stated that his penis was 
curving, and that there was a knot in the area of the meatal 
stricture.  

Pertinent law and regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20.

With respect to the two service-connected disabilities which 
are at issue in this appeal, certain provisions of 38 C.F.R. 
§§ 4.115a and 4.115b, set forth immediately below, are 
potentially applicable.

Sec. 4.115b  Ratings of the genitourinary system--diagnoses.
-------------------------------------------------------------
-----------
7509  Hydronephrosis:
      Severe; Rate as renal dysfunction.
    Frequent attacks of colic with infection (pyonephrosis),
     kidney function 
impaired................................................                   
30
    Frequent attacks of colic, requiring catheter 
drainage.....                   20
    Only an occasional attack of colic, not infected and not
     requiring catheter 
drainage.....................................................
....       10
7511  Ureter, stricture of:
      Rate as hydronephrosis, except for recurrent stone
       formation requiring one or more of the following:
        1. diet therapy
        2. drug therapy
        3. invasive or non-invasive procedures more than two
         
times/year...................................................
..............................      30
7518  Urethra, stricture of:
      Rate as voiding dysfunction.
7522  Penis, deformity, with loss of erectile power                                
20
7527  Prostate gland injuries, infections, hypertrophy,
 postoperative residuals:
      Rate as voiding dysfunction or urinary tract infection,
       whichever is predominant.

Sec. 4.115a  Ratings of the genitourinary system--
dysfunctions.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.           
-------------------------------------------------------------
-----------
Voiding dysfunction:
  Rate particular condition as urine leakage, frequency, or
   obstructed voiding
  Continual Urine Leakage, Post Surgical Urinary Diversion,
   Urinary Incontinence, or Stress Incontinence:
  Requiring the use of an appliance or the wearing of 
absorbent
   materials which must be changed more than 4 times per 
day....             60
  Requiring the wearing of absorbent materials which must be
   changed 2 to 4 times per 
day.....................................................              
40
  Requiring the wearing of absorbent materials which must be
   changed less than 2 times per 
day............................................               
20
Urinary frequency:
  Daytime voiding interval less than one hour, or; awakening 
to
   void five or more times per 
night.............................................              
40
  Daytime voiding interval between one and two hours, or;
   awakening to void three to four times per 
night.......................             20
  Daytime voiding interval between two and three hours, or;
   awakening to void two times per 
night.....................................             10
Obstructed voiding:
  Urinary retention requiring intermittent or continuous
   
catheterization..............................................
............................              30
  Marked obstructive symptomatology (hesitancy, slow or weak
   stream, decreased force of stream) with any one or
   combination of the following:
    1. Post void residuals greater than 150 cc.
    2. Uroflowmetry; markedly diminished peak flow rate (less
     than 10 cc/sec).
    3. Recurrent urinary tract infections secondary to
     obstruction.
    4. Stricture disease requiring periodic dilatation every 
2
     to 3 
months.......................................................
......................             10
  Obstructive symptomatology with or without stricture 
disease
   requiring dilatation 1 to 2 times per 
year.................................               0
Urinary tract infection:
  Poor renal function: Rate as renal dysfunction.
  Recurrent symptomatic infection requiring drainage/frequent
   hospitalization (greater than two times/year), and/or
   requiring continuous intensive 
management...........................             30
  Long-term drug therapy, 1-2 hospitalizations per year 
and/or
   requiring intermittent intensive 
management.........................              10

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1999).

Analysis

Preliminary matters - well groundedness of the claims/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  38 
U.S.C.A. § 5107(a) (West 1991); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  In order to present 
a well grounded claim for an increased rating of a service- 
connected disability, the veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, 2 Vet. 
App. at 631, 632. The veteran has stated, in essence, that 
the symptoms of his service-connected disabilities have 
increased.  The Board accordingly finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).

Given the well groundedness of the claims, the Board must 
determine whether VA has met its duty to assist the veteran 
with the claims.  The Board concludes that all relevant facts 
have been properly developed with respect to the disabilities 
at issue.  The Board believes that it can make an informed 
decision based on the evidence now or record.  The veteran 
has pointed to no significant evidence which has not been 
obtained.  The Board accordingly concludes that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once the evidence has been assembled, it is the Board 's 
responsibility to evaluate the evidence of record.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

Entitlement to an increased (compensable) schedular rating 
for meatal stenosis.

The veteran's service-connected meatal stricture has been 
rated by the RO as noncompensably disabling by analogy to 
Diagnostic Code 7511 [stricture of ureter].  As noted above, 
stricture of the ureter is rated as hydronephrosis under 
Diagnostic Code 7509, except if recurrent stone is present . 

The veteran's meatal stricture does not cause any renal colic 
or stones, so rating the disability by analogy to Diagnostic 
Code 7509 or 7511 as the RO has does not permit a compensable 
rating.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The 
Board has carefully considered, in light of 38 C.F.R. § 4.20, 
whether rating the veteran's meatal stenosis may be more 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Rating the disability under Diagnostic Code 7518 [stricture 
of urethra] requires considering the voiding dysfunction 
criteria found in 38 C.F.R. § 4.115a.  However, as will be 
discussed in detail below, the veteran's prostatitis is 
currently rated as voiding dysfunction.  The evaluation of 
the same disability under various diagnoses is to be avoided. 
38 C.F.R. § 4.14 (1996); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Accordingly, Diagnostic Code 7518 is not for 
consideration under the particular facts of this case.

Because in August 1998 the veteran has asserted that his 
meatal stricture has caused his penis to be curved and to 
have a knotty area on it in the area of the stricture, the 
Board has also considered the provisions of Diagnostic Code 
7522 [penis, deformity, with loss of erectile power].  

While the veteran has alleged that his penis is curved and 
that it has a knotty feeling in the area of the meatal 
stricture.  However, there is no objective medical evidence 
of record which documents such deformity.  Moreover, the 
veteran has not alleged that he has lost his erectile power.  
Indeed, a December 1996 VA medical record specifically 
indicates that he can ejaculate.  The criteria for a 20 
percent rating under Diagnostic Code 7522 require deformity 
with loss of erectile power.  Neither symptom has been 
objectively demonstrated.  Under the circumstances, 
38 C.F.R. § 4.31 warrants a noncompensable disability rating 
under Diagnostic Code 7522.  

In summary, for the reasons and bases expressed above, the 
Board concludes that since the preponderance of the evidence 
is against an increased rating for meatal stenosis.  

Entitlement to an increased schedular rating for prostatitis, 
currently evaluated as 40 percent disabling.  

The veteran's service-connected prostatitis has been rated by 
the RO as 40 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527. As discussed above, under Diagnostic 
Code 7527, prostate hypertrophy is rated as either voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  In this case, there is no dispute that voiding 
dysfunction is predominant.  Indeed, there is no evidence of 
urinary tract infection.

There is no question that the veteran's prostatitis causes 
voiding dysfunction, and he takes medication for it.  No 
urine leakage or urinary or stress incontinence has been 
reported.  The veteran states that he has five or six 
episodes of nocturia per night, and that he has urgency, 
hesitancy, decreased stream, dribbling, poor emptying, and 
dysuria.  

The veteran's prostatitis when rated based upon urinary 
frequency warrants a 40 percent rating based upon awakening 
five or more times per night to urinate.  There is not a 
higher schedular rating when rating based on urinary 
frequency.  When rated based upon voiding dysfunction, it is 
clear that the veteran does not meet or nearly approximate 
the criteria for a 60 percent rating.  He does not require 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.  The 
veteran states that he does not have daytime frequency, and 
he has not complained of incontinence, and there is no 
indication that he uses an appliance or wears absorbent 
materials.  See 38 C.F.R. § 4.115a.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an increased disability rating for the 
veteran's service-connected prostatitis.  The benefit sought 
on appeal is accordingly denied.  



ORDER

Entitlement to an increased disability rating for meatal 
stenosis is denied.

Entitlement to a disability rating in excess of 40 percent 
for prostatitis is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

